Case 1:21-cr-00155-ABJ Document 24 Filed 09/09/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA J: Case No: 21-CR-155 (ABJ)
Vv.
40 U.S.C. § 5104(e)(2)(G)
JACOB HILES, F I L E D
SEP -
Defendant. 3 2021
Clerk, U.S. District & Bankruptey
STATEMENT OF OFFENSE Courts for the District of Columbia

 

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Jacob Hiles, with the concurrence of his attorney, agree and stipulate to the below factual basis
for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

L. The U.S. Capitol, which is located at First Street, SE, in Washington, D.C.,, is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

2. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
3, On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at Tirst Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capito! to certify the vote count

a
4/2/21

 
Case 1:21-cr-00155-ABJ Document 24 Filed 09/09/21 Page 2 of 5

of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020, The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S, Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside,

5, At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S, Capitol were locked or otherwise secured. Members of the U.S.
Capito! Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.

Capitol, requiring the expenditure of more than $1.4 million dollars for repairs,

Page 2 of §

 
 

Case 1:21-cr-00155-ABJ Document 24 Filed 09/09/21 Page 3 of 5

7. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured, The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States

Capito! from the time he was evacuated from the Senate Chamber until the session resumed.

Jacob Hiles’ Participation in the January 6, 2021, Capitol Riot

8. The defendant, Jacob Hiles, unlawfully entered the U.S. Capitol on January 6,
2021. The defendant traveled from his home in Virginia to Washington, D.C., to participate in
the “Stop the Steal” rally against the results of the 2020 Presidential Election, along with his
cousin, James Matthew Horning, who traveled from Ohio. After the rally, the defendant marched
to the U.S. Capitol, where at approximately 2:50 p.m. he and Horning entered together. The
defendant had brought goggles with him, and he wore them to protect himself from tear gas
being deployed by law enforcement against the crowd.

9. The morning of January 6, 2021, the defendant posted a selfie-style photograph
on Facebook of him in his car geotagged to Capitol Hill. The defendant and Horning both pasted
multiple videos and photographs showing them inside and outside the U.S. Capitol on January 6,

2021, including smoking an unknown substance.

Page 3 of §
 

Case 1:21-cr-00155-ABJ Document 24 Filed 09/09/21 Page 4of5

10. Following January 6, 2021, the defendant admitted on Facebook and to law
enforcement that he traveled to Washington, D.C. and entered the U.S. Capitol on January 6,
2021. On Facebook, he posted that he “hoped a large crowd would send a message that we will
not allow our rights to be taken.”!

11. The defendant and Horning knew at the time they entered the U.S. Capitol
Building that they did not have permission to enter the building, and the defendant and Horning

paraded, demonstrated, or picketed.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By:  /s/ Marv L. Dohrmann
MARY L. DOHRMANN
Assistant United States Attorney

 

! The defendant is aware that after January 6, 2021, Horning posted on Facebook that he went to
Washington, D.C. for “3 reasons... to be there when history happens. To participate in anarchy. To smoke weed in
government buildings..... The real reason was to intimidate congress.”

Page 4 of 5

 
Case 1:21-cr-00155-ABJ Document 24 Filed 09/09/21 Page5of5

DEFENDANT'S ACKNOWLEDGMENT

I, Jacob Hiles, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me ner am I under the influence of anything that could
impede my ability to understand this Statement ol\the Offense fully,

    

'

—
Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I concur
in my client’s desire to adopt this Statement of the Offense as true and accurate.

Date: Alef. it f) fh’

Alex Bell
Attorney for Defendant

Page 5 of 5

 
